Citation Nr: 1712235	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right foot disability.

2.  Entitlement to a disability rating in excess of 20 percent from August 11, 2016 for a right foot disability.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to service connection for a sinus disability, claimed as sinusitis, to include as secondary to traumatic brain injury and/or headaches, residuals of concussion.

5.  Entitlement to an initial disability rating in excess of 10 percent for left tibia fracture with left hip strain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claim of entitlement to service connection for sinusitis has been adjudicated solely as to that diagnosis.  As the Veteran seeks service connection for a sinus disability, however diagnosed, and in light of the Veteran's contention that he suffers from a sinus disability related to his service-connected traumatic brain injury (TBI) and/or headaches, residuals of concussion, the matter is being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In February 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in May 2015 for further development.

In an August 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 20 percent for the Veteran's plantar fasciitis with bunion, right foot (previously rated as bunion right foot, claimed as right foot pain), effective August 11, 2016.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2016, the Veteran submitted a notice of disagreement with the August 2016 rating decision seeking entitlement to an earlier effective date for the grant of the 20 percent disability rating for his right foot disability.  The Board finds this issue is part of the original appeal seeking entitlement to an increased initial disability rating for a right foot disability, and is therefore properly before the Board at this time.

The issues of entitlement to service connection for a sinus disability and entitlement to an increased initial disability rating for left tibia fracture with left hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 11, 2016, the Veteran's right foot disability was manifested by symptoms which more nearly approximated pain on manipulation and use of the foot not relieved by built-up shoe or arch support.  The right foot disability was not manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, or a moderately severe foot injury.

2.  Since August 11, 2016, the Veteran's right foot disability is manifested by pain on manipulation and use accentuated and, but is not manifested by marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, or a severe foot injury.

3.  The Veteran's right foot disability does not present an exceptional or unusual disability picture.

4.  Audiometric examinations correspond to no greater than a Level I hearing loss for the right ear, and no greater than a Level I hearing loss for the left ear.

5.  The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for the right foot disability, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.104, Diagnostic Codes 5276, 5284 (2016).

2.  The criteria for a disability rating in excess of 20 percent from August 11, 2016 for the right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.104, Diagnostic Codes 5276, 5284 (2016).

3.  Application of the extraschedular rating provisions for a right foot disability is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).

4.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).

5.  Application of the extraschedular rating provisions for bilateral hearing loss is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

VA's duty to notify was satisfied by letters in February 2008, May 2008, and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records, lay statements, available private treatment records, and VA treatment records have been associated with the evidence of record.  

The Veteran has indicated he received treatment from Dr. F.J.D. regarding his right foot disability.  However, during the February 2015 hearing before the Board, the Veteran testified he has not seen Dr. F.J.D. since 2007, and that the available treatment records have been submitted.  Accordingly, the Board finds the evidence of record does not indicate any outstanding relevant treatment records from Dr. F.J.D.

In the May 2015 remand, the Board instructed the AOJ, in pertinent part, to ask the Veteran to identify all private testing and/or treatment related to his right foot and bilateral hearing loss since his separation from active duty service.  The AOJ was then to take appropriate development to obtain any outstanding treatment records, to include from Dr. M.E. at Windridge Family Medical and from Dr. T.B.  The Board also instructed the AOJ to ask the Veteran to identify any VA facilities at which he had received examinations and/or treatment for his right foot or bilateral hearing loss, and the AOJ was to obtain all outstanding VA treatment records.

In a June 2016 letter, the AOJ asked the Veteran to identify any private treatment for his foot and hearing condition, and to submit completed Authorization and Consent to Release Information forms for treatment records from Dr. M.E. at Windridge Family Medical and for Dr. T.B.  The AOJ also asked the Veteran to identify any VA facility at which he has received treatment.  To date, no response from the Veteran has been received.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

VA treatment records from the Augusta VA Medical Center (VAMC) dated December 2015 to August 2016 have been associated with the evidentiary record.

A December 2015 VA audiology evaluation note indicates puretone threshold testing was performed, but the results are not associated with the evidentiary record.  However, as will be discussed in more detail below, the Board finds that as the speech recognition testing performed upon the December 2015 evaluation did not use the Maryland CNC word list, the audiometric testing results are not sufficient for rating purposes.  Further, the Board finds the VA audiologist's description of the December 2015 puretone threshold results indicates they are consistent with the puretone threshold findings reported upon VA examination in August 2016.  As such, the Board finds a remand to undertake efforts to obtain the puretone threshold testing results from the December 2015 VA audiology evaluation would serve no useful purpose, and would not benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran was afforded a VA examination of his right foot in June 2008.  This examination report discussed the clinical findings and the Veteran's reported history and symptoms.  In the May 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine the current severity of his service-connected right foot disability as the Veteran had testified that the disability had worsened, and to clarify all current right foot diagnoses.  The Veteran was afforded a VA examination of his right foot in August 2016.  This examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  An August 2016 opinion from the August 2016 VA examiner clarified the right foot diagnoses throughout the appeal period.  Based on the examination report and opinion, and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the June 2008 and August 2016 examination reports and opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran was afforded VA hearing loss examinations in June 2008 and February 2011.  These examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  In the May 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the current severity of his bilateral hearing loss, to include a description of the functional effects of the Veteran's hearing loss, as the Veteran has testified that his disability had worsened.  The Veteran was afforded a VA hearing loss examination in August 2016.  This examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  It also indicates there is no functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  Based on the examination and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the June 2008, February 2011, and August 2016 examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Given the June 2016 letter to the Veteran, the association of the Veteran's VA treatment records with the evidentiary record, the August 2016 VA foot examination and report with the examiner's opinion, the August 2016 VA hearing loss examination and report, and the subsequent readjudication of the claims in August 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Foot Disability

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

The Court recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under Diagnostic Codes predicated on range of motion measurements.  Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions.  Id. at *6.

Prior to August 11, 2016, the Veteran's right foot disability was characterized as bunion of the right foot, and was rated under Diagnostic Code 5280 for hallux valgus, unilateral.  Per Diagnostic Code 5280, severe unilateral hallux valgus, if equivalent to amputation of the great toe, warrants a 10 percent rating.  Unilateral hallux valgus operated with resection of the metatarsal head also warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Beginning August 11, 2016, the Veteran's right foot disability is characterized as plantar fasciitis with bunion, right foot, and has been rated under Diagnostic Code 5276 for acquired flatfoot.  Per Diagnostic Code 5276, mild flatfoot symptoms, such as those relieved by built-up shoes or arch supports, warrant a non-compensable rating.  Moderate symptoms, whether bilateral or unilateral, such as those manifested by the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet are assigned a 10 percent rating.  Severe flat foot manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use of the feet, and characteristic callosities warrants a 20 percent evaluation, if unilateral, or a 30 percent evaluation, if bilateral.  Pronounced flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances is assigned a 30 percent evaluation, if unilateral, or a 50 percent evaluation, if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The evidence of record indicates the Veteran's right foot disability may also include pes cavus.  Acquired claw foot, or pes cavus, is rated under Diagnostic Code 5278.  Per Diagnostic Code 5278, slight claw foot is noncompensable.  A 10 percent rating is warranted for bilateral or unilateral claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under the metatarsal heads.  A 20 percent rating is warranted for unilateral claw foot, and a 30 percent rating for bilateral claw foot, with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent rating is warranted for unilateral claw foot, and a 50 percent rating for bilateral claw foot, with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Finally, under Diagnostic Code 5284, which pertains to "other" foot injuries, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 percent rating is assigned for actual loss of use of the foot.  Id. at Note. 

The Board acknowledges that the words "moderate," "moderately severe," "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

	Factual Background

In his May 2007 claim, the Veteran reported chronic right foot pain with orthotics.

Upon VA examination in June 2008, the Veteran reported constant, localized, aching pain in his right foot for six years.  The Veteran stated pain could be elicited by physical activity, that he could not run, and that walking excessively or standing for long periods causes pain.  The Veteran further reported he was unable to climb stairs, perform gardening activities, or push a lawn mower due to his right foot pain.  The Veteran reported using shoe inserts, prosthetics, and a brace at night.  Upon examination, the June 2008 VA examiner stated there was tenderness in the right foot, but not painful motion, weakness, or atrophy of the musculature.  The VA examiner stated there were no limitations with standing or walking, and though the Veteran required shoe inserts, his symptoms and pain were relieved by the corrective shoe wear.  The June 2008 VA examiner diagnosed right hallux valgus with tenderness requiring orthotics and subjective pain, but x-rays of the Veteran's right foot showed early bunion formation.  

Upon the February 2015 hearing before the Board, the Veteran reported his right foot gives him more problems than anything else, and that it prevents him from running, and from walking without the proper footwear.  The Veteran reported experiencing pain between his big toe and the next toe.  Regarding special footwear, the Veteran testified he has a boot he wears at night, and stated he has received cortisone shots in the past.  He also testified that Dr. F.J.D. had indicated the Veteran's right foot would require surgery.  

Upon a December 2015 VA primary care physician evaluation, the Veteran reported chronic right foot pain.  The Veteran stated his corrective shoe inserts provided some relief, but the symptoms continued to reoccur.  Upon examination, the Veteran's feet were symmetrical with no obvious bony deformity, and no tenderness reported with palpation of both feet.  Both feet exhibited full range of motion.  The VA primary care physician assessed chronic foot pain as plantar fasciitis, and recommended foot soaks, over-the-counter pain medications, stretching exercises, and shoe inserts.

Upon VA examination in August 2016, the Veteran reported experiencing pain in the plantar surface of his right foot between the ball of the first and second metatarsal bones.  The Veteran stated that walking on steel or concrete will cause the foot to hurt worse, and while he experiences flare-ups six-to-eight times a year which will make him use "those gel inserts or do something different," but that he had not "had any problems with it in about 60 days."  The Veteran further reported that when his right foot is tender he has pain with walking and weight-bearing.  

Upon examination, the August 2016 VA examiner reported the Veteran has foot injuries affecting his right side, of mild severity.  The VA examiner diagnosed right plantar fasciitis, and opined that the Veteran's right-sided plantar fasciitis does intermittently affect his ability to weight-bear without significant pain, and is symptomatically relieved at times with the use of "gel support inserts" which are not custom-made and are used only intermittently.  The examiner noted that x-rays indicated subcortical cysts associated with the great toe which may be markers of degenerative change, and a questionable nonosseous tarsal coalition (calcaneal navicular).  The VA examiner reported there was pain upon examination, and the Veteran's functional loss and/or limitation of use includes excess fatigability, pain on weight-bearing, disturbance of locomotion, and lack of endurance.  The examiner stated pain with weight-bearing will limit the Veteran's ability to walk or weight-bear without pain.  However, the VA examiner stated when the Veteran does have a flare-up, it would cause him to use gel or cushioned inserts in his shoes but he could still get to work, perform sedentary activities, and perform his usual activities of daily living.  Prolonged walking or standing might be restricted during the days of a flare-up.  See also August 2016 VA examination opinion (Plantar fasciitis is a condition of inflammation and pain that is manifested on the bottom surface of the foot, and while the condition is in remission at present, the Veteran still has active flare-ups six time per year and may require orthotics, analgesics, or special exercises for relief of symptoms.).

Further, the August 2016 VA examiner stated the Veteran's mild bunion at the first metatarsal bone could be indirectly related to pes cavus.  The examiner stated that due to pes cavus, the Veteran experiences pain and tenderness under the metatarsal heads, shortened plantar fascia on the right, and a slight decrease in dorsiflexion of the ankles bilaterally, but otherwise symptomatic only on the right side, "where it has more likely than not contributed to plantar fasciitis."  The August 2016 VA examiner noted that podiatrist Dr. F.J.D. had described pes cavus in 2005 and 2006, but that the prior VA examiner stated pes cavus was not present.  The August 2016 VA examiner stated this could be explained by the fact the pes cavus is mild, and is not in and of itself pathological.

	Initial Disability Rating

First, the Board finds that an initial disability rating of 10 percent is warranted for the Veteran's right foot disability prior to August 11, 2016.  

The evidence of record indicates the Veteran's right foot symptoms, including pain, have been attributable to plantar fasciitis and bunion manifested throughout the appeal period.  See August 2016 VA examination report; December 2015 VA primary care physician note.  Further, the Veteran has contended throughout the appeal period that his right foot disability is manifested by pain when using the foot, even with the use of shoe inserts.  See, e.g., December 2015 VA primary care physician note; February 2015 videoconference hearing testimony; June 2008 VA examination report; May 2007 claim.  Although the June 2008 VA examiner and December 2015 VA primary care physician indicated painful motion was not shown upon examination, and the June 2008 VA examiner stated the Veteran's symptoms were relieved by use of corrective footwear, both practitioners noted the Veteran's subjective complaints of chronic pain in his right foot.  The Veteran is competent to discuss observed physical symptoms, such as a pain in his foot, despite the use of insoles.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the Veteran's right foot disability was manifested by right foot pain on use not relieved by arch support, which more nearly approximated an initial 10 percent disability rating under Diagnostic Code 5276.  See also 38 C.F.R. § 4.59; Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720, at *6 (Dec. 15, 2016).

However, the Board finds the preponderance of the evidence is against granting an initial disability rating in excess of 10 percent.  

First, the Board finds the totality of the evidence of record does not indicate any marked deformity of the right foot, indication of swelling on use, or characteristic callosities.  Therefore, the Board finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5276.

Further, the Board notes that the June 2008 VA examiner assessed hallux valgus.  Upon VA examination in August 2016, the VA examiner opined the Veteran does not have hallux valgus.  However, the Board finds that even if the Veteran's right foot disability was manifested by hallux valgus, under Diagnostic Code 5280 pertaining to hallux valgus, the highest possible evaluation is 10 percent.  Therefore, assigning a rating under this Diagnostic Code would not afford the Veteran a higher initial disability rating.  

Finally, the August 2016 VA examiner also indicated the Veteran's bunion at the first metatarsal bone and/or his right plantar fasciitis could be indirectly related to pes cavus, and that pes cavus had been diagnosed by Dr. F.J.D. in 2005 and 2006.  The Board finds that even if the Veteran's right foot disability was manifested by pes cavus prior to August 11, 2016, the totality of the evidence of record does not indicate it would warrant an initial disability rating in excess of 10 percent.  Pes cavus was not noted upon VA examination in June 2008, and the August 2016 VA examiner stated that could be explained by the fact the Veteran's pes cavus is mild, and is not in and of itself pathological.  The totality of the evidence of record does not indicate that all of the toes on the Veteran's right foot tended towards dorsiflexion, or that he experienced limitation of dorsiflexion of the ankle to a right angle.  Therefore, the Board finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5278.


	Disability Rating from August 11, 2016

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against granting a disability rating in excess of 20 percent for a right foot disability from August 11, 2016.

The totality of the evidence of record, to include the Veteran's statements and the August 2016 VA examination report, does not indicate that the Veteran's right foot disability is manifested by marked pronation, extreme tenderness of the plantar surface of the foot, and marked inward displacement and severe spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances.  Again, the criteria in Diagnostic Code 5276 are conjunctive.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5276.

Further, the August 2016 VA examiner opined that pes cavus has contributed to the Veteran's plantar fasciitis, and the examiner found the Veteran's pes cavus on both sides is mild, he experiences pain and tenderness under the metatarsal heads, shortened plantar fascia on the right, and a slight decrease in dorsiflexion at both ankles.  The totality of the evidence of record does not indicate the Veteran's pes cavus of the right foot is manifested by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5278.

	Other Considerations for the Entire Appeal Period

A February 2006 private treatment record from Dr. F.J.D. included the following assessments: arthralgia/capsulitis of the right second metatarsophalangeal joint; hypermobile right first ray; biomechanical imbalance; equinus deformity bilaterally, most pronounced on the right foot; bilateral pes cavo varus; and plantar fasciitis right foot.  

In the August 2016 opinion, the August 2016 VA examiner noted these diagnoses, and opined that because all of these right foot conditions were identified and discussed in the Veteran's service treatment records during his active duty service, all the conditions would be considered to have a direct service connection.  However, the August 2016 VA examiner opined that not all of these conditions are symptomatic.  The August 2016 VA examiner indicated the severity of the Veteran's plantar fasciitis, arthralgia and capsulitis at the base of the right metatarsophalangeal joint, equinos deformity, pes cavovarus, and bunion are all mild.  Further, the August 2016 VA examiner explained why biomechanical imbalance and hypermobility of the first ray are truly more of a description of an appearance or observable phenomenon, rather than a true pathological diagnosis.  Finally, the August 2016 VA examiner clarified that only the Veteran's plantar fasciitis of the right foot is symptomatic, with flare-ups six-to-eight times per year.

Accordingly, as the totality of the evidence of record indicates the severity of each described right foot injury has been mild at most, the Board finds that an initial disability rating in excess of 10 percent, and a disability rating in excess of 20 percent from August 11, 2016, are not warranted under Diagnostic Code 5284.  

Further, the Board finds that as pain with walking and weight-bearing has been attributed to plantar fasciitis to support the initial 10 percent rating, and 20 percent rating from August 11, 2016, under Diagnostic Code 5276, the Board finds that the assignment of any separate compensable disability rating under Diagnostic Code 5284 due to pain with use and/or weight-bearing as attributed to any other foot injury would constitute pyramiding prohibited by 38 C.F.R. § 4.14.  To assign the Veteran a separate rating under Diagnostic Code 5284 would compensate the Veteran twice for the same symptoms.

The Board also finds the Veteran would not be entitled to higher disability ratings for metatarsalgia of the right foot, as the highest possible disability rating under Diagnostic Code 5279 is 10 percent for unilateral or bilateral metatarsalgia.

Finally, the Board has considered whether the Veteran may be entitled to higher ratings under any other diagnostic code.  Diagnostic Codes 5277, 5281, 5282, and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.

Accordingly, the Board finds the criteria for an initial disability rating of 10 percent, but no higher, for the right foot disability have been met.  However, the criteria for a disability rating in excess of 20 percent for a right foot disability from August 11, 2016 have not been met.

Bilateral Hearing Loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Upon the June 2008 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
50
LEFT
10
5
20
50
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 29 decibels in the right ear, and 31 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 100 percent for the left ear.

Applying the test results of the June 2008 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Upon the February 2011 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
45
50
LEFT
0
5
30
60
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 27.5 decibels in the right ear, and 38.75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 92 percent for the left ear.

Applying the test results of the February 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Upon the August 2016 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
55
50
LEFT
0
5
45
65
55

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 31 decibels in the right ear, and 43 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 98 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the August 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the June 2008, February 2011, and August 2016 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  A December 2015 VA audiology consultation indicates that the speech discrimination testing performed did not use the Maryland CNC word list, but the CIDW-22 word list.  The puretone thresholds results from the December 2015 VA audiology consult are not associated with the evidentiary record.  However, the December 2015 VA audiologist stated that puretone air and bone conduction results indicated the Veteran's right ear was within normal limits from 250 to 2000 Hertz, sloping to moderate sensorineural hearing loss at 3000 Hertz and rising to within normal limits at 8000 Hertz.  The Veteran's left ear was within normal limits from 250 to 1500 Hertz, sloping to moderately-severe sensorineural hearing loss at 3000 Hertz, rising to within normal limits at 8000 Hertz.  The Board finds the described results are consistent with the puretone threshold results found upon the August 2016 VA examination, as listed above, and do not indicate the puretone threshold results from the December 2015 VA audiology evaluation would indicate an exceptional pattern of hearing impairment to be considered under 38 C.F.R. § 4.86.

Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to greater levels of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right foot disability.  The Veteran's right foot disability is manifested by pain with walking and weight-bearing.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he cannot hear normal sounds, he favors his right ear, he has to concentrate on what other say or ask them to repeat themselves, and he cannot hear his children.  See December 2015 VA audiology evaluation note; February 2015 videoconference hearing testimony; May 2011 VA Form 9; but see August 2016 VA examination report (stating the Veteran's bilateral hearing loss does not impact the ordinary conditions of his daily life, including his ability to work).  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.  

In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  Here, upon the February 2011 VA examination, the Veteran reported experiencing vertigo, which he described as feeling dizzy going up and down stairs.  However, upon examination, the February 2011 VA examiner found the right and left ears to be within normal limits, and there was no disturbance of balance, staggering, or cerebellar gait.  The February 2011 VA examiner found there was no pathology to render a diagnosis regarding the Veteran's claimed vertigo.  However, the Board notes that service connection has also been established for traumatic brain injury (TBI).  Upon a December 2010 VA examination, the Veteran reported experiencing dizziness and vertigo related to his in-service TBI.  Accordingly, the Board finds the Veteran's reports of dizziness and/or vertigo have been considered in relation to his service-connected TBI, and the evidence of record does not indicate such complaints are a functional effect of the Veteran's service-connected bilateral hearing loss.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration for bilateral hearing loss is not required under 38 C.F.R. § 3.321(b)(1).

Extraschedular Consideration for Combined Effects of Disabilities

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, besides the right foot disability and bilateral hearing loss, the Veteran is also service connected for left tibia fracture with left hip strain; tinnitus; headaches, residuals of concussion; forehead scar; and TBI.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Here, neither the Veteran nor his representative has put forth statements indicating that the Veteran believes his service-connected right foot disability and/or bilateral hearing loss render him unemployable.  The evidence of record indicates the Veteran is currently working full-time.  See August 2016 VA TBI examination report.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his right foot disability or bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to these disabilities, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for a right foot disability is granted.

Entitlement to a disability rating in excess of 20 percent for a right foot disability from August 11, 2016 is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

In the May 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine whether the Veteran suffers from a current chronic sinus disability, and if so, to opine as to the nature and etiology of that disability.  The examiner was asked to specifically address the Veteran's reports of chronic sinusitis, headaches, and sinus congestion.  The examiner was also asked to specifically address the notations of sinus complaints in the Veteran's service treatment records, and to address the Veteran's contentions that he suffered chronic sinus infections during service and since service, and that he often self-treats these infections.

The Veteran was afforded a VA sinus examination in August 2016.  The VA examiner noted the Veteran's reports that since the mid-1990s he has sinus infections, headaches, and nasal congestion, and that he was treated with Motrin for the headaches, and antihistamines which have had no effect on his symptoms.  The VA examiner also noted the Veteran's reports that he has problems as often as 20-to-24 times per year.  The examiner noted an entry of air-fluid level determined by translumination in February 1991, and a notation upon the May 2007 [sic] retirement examination that the Veteran's left-sided sinus has been a problem since 2000.  The VA examiner stated computed tomography (CT) testing had been performed in August 2016, but that the scan was still pending at the time of the examination.  The August 2016 VA examiner stated he found no evidence of significant documented sinus problems, and that the evidence of record does not objectively support documented sinus disease.

To date, it does not appear that the CT scan performed in August 2016 has been associated with the evidentiary record.  The August 2016 VA examiner did not address all of the notations of sinus complaints in the Veteran's service treatment records, and did not address the Veteran's competent contentions that he suffered chronic sinus infections during service and since service, and that he often self-treats these infections, as was requested by the Board.  Finally, he offered no discussion regarding the meaning of the examiner's comment regarding the Veteran's left sinus problems upon his retirement examination.

Accordingly, the Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should obtain the report from the August 2016 CT scan and associate it with the evidentiary record.  The AOJ should then obtain an addendum opinion from the August 2016 VA examiner to clarify whether the Veteran has experienced a chronic sinus disability at any time during the appeal period, and determine the nature and etiology of any such sinus disability, to include consideration of the Veteran's lay statements.

The Veteran was afforded VA examinations of his left leg and left hip in August 2016.  However, the Board finds the August 2016 VA left hip examination report is inadequate, as it does not indicate that range of motion testing of the service-connected left hip and nonservice-connected right hip were performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left tibia fracture with left hip strain, to include full range of motion studies.

Finally, on remand, the AOJ should obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include the August 2016 CT scan report, and any treatment records from the Augusta VAMC dated from August 2016 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the August 2016 VA sinus examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any current sinus disability, to include any relationship to his TBI and/or headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked to offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity any sinus disability that is currently manifested, or that has been manifested at any time since October 2007.

If no diagnosis is rendered upon examination, the examiner is asked to address whether the Veteran may suffer from a recurrent sinus disability which is not currently manifested.

The examiner should specifically address the Veteran's reports of chronic sinusitis, headaches, and sinus congestion.  

The examiner should also address, to the extent possible, the significance of the examiner's comments upon the April 2007 retirement Report of Medical History that the Veteran has had left sinus "problems" on and off since his concussion in 2000, and upon the April 2007 retirement examination that the Veteran's defects included left sinus pain.

b) For each diagnosed sinus disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sinus disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's contentions that he suffered chronic sinus infections during service and since service, and that he often self-treats these infections.  

The examiner should also specifically address the notations of sinus complaints in the Veteran's service treatment records.  See, e.g., May 1997 dental health questionnaire; July 1996 service treatment record; July 1993 dental health questionnaire; February 1991 service treatment record; September 1988 service treatment record.

c) For each diagnosed sinus disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinus disability was caused by the Veteran's service-connected TBI and/or headaches, residuals of concussion?

The examiner should specifically address the findings of the separation examiner in the April 2007 Report of Medical History and examination report upon the Veteran's retirement regarding left sinus pain and "problems" since his concussion in 2000. 

The examiner should specifically address the Veteran's contentions that his sinus infections are a side effect of his in-service head injury, and that he suffers more problems in his left sinuses, which is the side of the head which suffered injury.  

d) For each diagnosed sinus disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinus disability is aggravated by the Veteran's service-connected TBI and/or headaches, residuals of concussion?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left tibia fracture with left hip strain.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left hip and the nonservice-connected right hip.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left and right hips since October 2007.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

The supporting rationale for all opinions expressed must be provided.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


